 CENTER STATE BEEF & VEAL CO. 41Center State Beef and Veal Co., Inc. and Teamsters Local 317, affiliated with the International Brotherhood of Teamsters. Cases 3ŒCAŒ21521, 3ŒCAŒ21582, 3ŒCAŒ21636, and 3ŒCAŒ21702 November 18, 1999 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND BRAME On March 31, 1999, the National Labor Relations Board issued a Decision and Order in this proceeding, which granted the General Counsel™s Motion for Sum-mary Judgment in part, and denied the motion in part.1  Specifically, based on the withdrawal of the Respon-dent™s answer to the consolidated complaint, and in the absence of good cause being shown for the Respondent™s failure to file a timely answer to the amended consoli-dated complaint and the second amended consolidated complaint (complaint), the Board granted the General Counsel™s Motion for Summary Judgment insofar as the complaint alleged that the Respondent had violated Sec-tion 8(a)(1) and (3) of the Act, including by discharging or permanently laying off four employees because of their union and other protected concerted activities. The Board, however, denied the General Counsel™s Motion for Summary Judgment insofar as it alleged that a bargaining order was warranted under NLRB v. Gissel Packing Co.,2 and that the Respondent therefore violated Section 8(a)(5) and (1) of the Act by failing to recognize and bargain with the Union over the effects on employ-ees of its decision to close its facility in Cortland, New York.  In denying the General Counsel™s request for a bargaining order, the Board concluded that the complaint did not allege sufficient facts to enable the Board to evaluate the pervasiveness of the 8(a)(1) and (3) viola-tions, and therefore the possibility of erasing their effects by the use of traditional remedies.  Accordingly, the Board remanded the case for a hearing before an admin-istrative law judge on the issue of whether a bargaining order is an appropriate remedy under the circumstances of this case.  The Board, however, stated that a hearing was not required:  [i]f, in the event of an amendment to the complaint, the Respondent fails to answer thereby admitting evidence that would permit the Board to resolve the bargaining order issue.  In such circumstances, the General Coun-sel may renew the Motion for Summary Judgment with respect to the 8(a)(5) allegations and remedies.  Subsequently, on April 28, 1999, the General Counsel issued an amendment to second amended consolidated complaint and compliance specification and notice of hearing.  The amendment to second amended consoli-dated complaint sets forth additional factual allegations specifically relating to the bargaining order sought by the General Counsel.  The compliance specification sets forth amounts owed to the four discriminatees pursuant to the Board™s March 31, 1999 Decision and Order.  Al-though properly served a copy of the amendment to sec-ond amended consolidated complaint and compliance specification, the Respondent failed to file an answer.                                                                                                                      1 327 NLRB 1246. 2 395 U.S. 575 (1969). Thereafter, on June 23, 1999, the General Counsel filed a Motion for Summary Judgment with the Board.  On June 25, 1999, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed no response.  The allegations in the motion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment I. AMENDMENT TO SECOND AMENDED CONSOLIDATED COMPLAINT Sections 102.20 and 102.21 of the Board™s Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown. In addition, the amendment to second amended consolidated complaint (amendment to complaint) af-firmatively notes that unless an answer is filed within 14 days of service, all the allegations in the amendment to complaint will be considered admitted.  Further, the un-disputed allegations in the Motion for Summary Judg-ment disclose that the Region, by certified letters3 dated May 21, 1999, notified the Respondent that unless an-swers to the amendment to second amended consolidated complaint and to the compliance specification were re-ceived by June 1, 1999, a Motion for Summary Judgment would be filed.  These letters were returned to the Re-gional Office with the designation ﬁmoved, left no ad-dress.ﬂ4 The General Counsel™s June 23, 1999 motion renews her prior motion™s request for findings of 8(a)(5) viola-tions and a Gissel bargaining order based on the Respon-dent™s failure to answer the allegations set forth in the April 28, 1999 amendment to complaint.  For the reasons set forth below, we conclude that, in view of the amend-ment to second amended consolidated complaint, there are no material facts bearing on the appropriateness of a  3 The letters were sent to the Respondent™s addresses in Cortland, Utica, and Frankfort, New York. 4 We find service sufficient in these circumstances.  It is well estab-lished that the failure to provide for receiving appropriate service can-not serve to defeat the purposes of the Act. See Summit Mechanical Contractors, 316 NLRB 699 fn. 2 (1995); National Automatic Sprin-klers, 307 NLRB 481 fn. 1 (1992); and Michigan Expediting Service, 282 NLRB 210 fn. 6 (1986). 330 NLRB No. 14  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 42bargaining order that are absent from the complaint.  
Accordingly, we find that the General Counsel has dem-
onstrated that a bargaining order is necessary to remedy 
the Respondent™s unlawful conduct. 
In our previous decision, we found that the Respondent 
had committed numerous 8(a)(1) violations, which we 

again will list in this decision because they are germane 

to determining whether a bargaining order is warranted. 
Further, as mentioned above, we found that the Respon-
dent violated Section 8(a)(3) and (1) by discharging or 
permanently laying off four 
employees because they en-
gaged in union or other concerted activities. 
Although we found in our earlier decision that these 
8(a)(1) and (3) violations are serious in nature, we de-

clined to give a bargaining order because we found that 
the complaint allegations at that time were inadequate to 
support such an order.  For 
example, we noted that the 
complaint did not allege the size of the unit or the extent 
of dissemination, if any, of the violations among the em-
ployees not directly affected by them.  Accordingly, we 
concluded that a remand for a hearing on the 8(a)(5) al-
legations was necessary. 
The subsequent April 1999 amendment to complaint, 
however, does set forth sufficient facts that enable us to 

assess the propriety of a 
Gissel
 bargaining order without 
the need for a hearing.  Thus, the amendment to com-
plaint alleges, and we find to be admitted as true in the 

absence of an answer by th
e Respondent, the facts set 
forth below.
5 The following employees of the Respondent constitute 
a unit appropriate for the purposes of collective bargain-
ing within the meaning of Section 9(b) of the Act: 
 All full-time and regular pa
rt-time butchers, laborers, 
loaders, plant clericals and working foremen employed 
by the Respondent at its East River Crossings Road, 
Cortland, New York facility, excluding all office cleri-
cal employees, professional employees, sales employ-
ees, guards and supervisors as defined in the Act. 
 The unit was comprised of 22 employees.  The Un-
ion™s first organizational meeting with unit employees 
occurred on September 10, 1998,
6 and the Respondent 
learned about the Union™s meeting on that same day.  On 
about September 14, the Union filed a representation 
petition regarding the unit, and on that same date, the 
Union, by letter, requested th
at the Respondent recognize it as the exclusive collective-
bargaining representative of 
the unit.  By about September 17, a majority of the unit 
employees had signed authorization cards that designated 
and selected the Union as their representative for the 
purposes of collective bargaining with the Respondent.   
                                                          
 5 In our prior decision, we found that the Respondent is an employer 
engaged in commerce within the meaning of Sec. 2(2), (6), and (7) of 
the Act and that the Union is a labor organization within the meaning of 
Sec. 2(5) of the Act. 
6 All subsequent dates are in 1998, unless stated otherwise. 
At all times since September 17, based on Section 9(a) 
of the Act, the Union has been the exclusive collective-
bargaining representative of the unit.  Since on about 
September 17, the Respondent has failed and refused to 
recognize and bargain with 
the Union as the exclusive 
collective-bargaining represen
tative of the unit.  As a 
result of the Respondent™s pe
rvasive and severe unfair 
labor practices, which were widely disseminated among 
the unit employees, the Union™s support was seriously 
eroded, and it lost the representation election held on 
October 9, by a margin of 16 votes against the Union and 
1 vote for. 
In our prior decision, we found that the Respondent 
violated Section 8(a)(1) wh
en its vice president and 
agent, Victor Broccoli, at the Respondent™s facility be-
tween September 14 and October 5: (1) informed em-
ployees that if they selected
 the Union as their collective-
bargaining representative, all employees would be paid 
the same; (2) told employees that if they selected the 
Union as their collective-barg
aining representative, cur-
rent employees would make the same wages as new em-
ployees, and urged employees to vote against the Union 
to prevent that occurrence; (3
) threatened employees that 
the Respondent™s facility would close if employees se-
lected the Union as their collective-bargaining represen-
tative; and (4) promised employees a job and a raise at a 
different facility if they voted against the Union. 
We now find, based on the allegations in the April 
1999 amendment to complaint, which the Respondent 

has admitted, that these unlawful statements were made 

by Broccoli during meetings w
ith employees at which all 
22 unit employees were present and, thus, these coercive 
statements affected every unit employee. 
We also previously found that the Respondent, through 
Broccoli, additionally violated Section 8(a)(1) between 

September 14 and October 5, by offering an employee a 
wage raise if the employee voted against the Union and 
by threatening to have an employee arrested if he came 
on the Respondent™s premises to vote in the representa-
tion election.  The amendment to complaint alleges, and 
we find, that information ab
out these two statements was 
disseminated to a majority of the unit employees. 
Further, in our earlier decision we found that on about 
September 11, the Respondent unlawfully discharged 
employees Gerald Cobb Jr. and Rodney Clark, and per-
manently laid off employee Jon Horner, and that on 
about October 5, the Respondent unlawfully discharged 
employee Kenny Grewe.  We now find that these termi-
nations were carried out by Broccoli or Plant Foreman 
Frank Lussier, and that these four discriminatees were 
leading organizers for the Union and/or employees who 
openly supported the Union.  The discharges of Cobb Jr., 
and Clark, and the permanent 
layoff of Horner occurred 
on the day after the Union™s first organizational meeting 

held on September 10, about which the Respondent had 
acquired knowledge on that same day.  Information 
 CENTER STATE BEEF & VEAL CO. 43about these terminations was widely disseminated to all 
unit employees, and was discussed with employees at a 
meeting held by Broccoli.  Grewe™s dischargeŠwhich 
was disseminated to other employees in the unitŠ
directly followed his open assertion to Broccoli, both 
individually and at an employee meeting, that he in-
tended to vote for the Union in the election. 
In addition, on about December 18, the Respondent 
closed its Cortland facility and terminated the employ-
ment of all unit employees.  The Respondent closed this 
facility without any prior notice to the Union and without 
affording the Union an opportunity to bargain with the 
Respondent with respect to th
e effects of the closing. 
The complaint alleges that the Respondent™s violations 
of Section 8(a)(1) and (3) are ﬁso serious and substantial 

in character that the possibility of erasing the effects of 
these unfair labor practices an
d of conducting a fair rerun 
election by the use of traditio
nal remedies is slight, and 
the employees™ sentiments regarding representation, hav-

ing been expressed through authorization cards, would, 

on balance, be protected bette
r by issuance of a bargain-
ing order than by traditional remedies alone.ﬂ  In light of 
the additional facts pled in the amendment to complaint, 
we agree that a bargaining order is warranted in this case 
under the principles explicated in 
Gissel. Under 
Gissel, the Board will issue a bargaining order, 
absent an election, in two categories of cases.  The first 

category involves ﬁexceptional casesﬂ marked by unfair 
labor practices so ﬁoutrageousﬂ and ﬁpervasiveﬂ that tra-
ditional remedies cannot erase th
eir coercive effects, thus 
rendering a fair election impossible.  The second cate-
gory involves ﬁless extraord
inary cases marked by less 
pervasive practices which nonetheless have a tendency to 

undermine majority strength and impede the election 
processes.ﬂ  In this second category of cases, the ﬁpossi-
bility of erasing the effects of past practices and of ensur-
ing a fair election . . . by the use of traditional remedies, 
although present, is slight and . . . employee sentiments 
once expressed [by authorization] cards would, on bal-
ance, be better protected by a bargaining order.ﬂ  Id. at 
613Œ615. 
We find that the complaint, as supplemented by the 
April 1999 amendment, sets out sufficient grounds for 

the issuance of a bargaining order remedy under the sec-
ond category of the 
Gissel standards, and that those 
grounds are uncontested and must be accepted as fact as 
a result of the Respondent™s failure to answer the General 
Counsel™s allegations.
7  The General Counsel has pled 
only the 
Gissel
 category II standards in his complaint, 
and the Respondent has admitted, by not answering the 
                                                          
                                                           
7 Member Brame joins this reasoni
ng and further notes specifically 
that he finds this case of no pr
ecedential value, however, given its 
posture as a no-answer summary judgment proceeding.  Member 
Brame simply finds that the sum of the General Counsel™s uncontested 
allegations, which must be accepted as 
fact in the face of a failure to 
answer them, warrants the imposition of a bargaining order. 
complaint, only the category II justification for a bar-
gaining order.
8   
In concluding that a bargaining order is necessary to 
remedy the Respondent™s unfair labor practices we rely 

on the following.  First, we have found that the Union 
attained majority status in the unit on September 17, 
1998, and that it has been 
the unit employees™ collective-
bargaining representative since that date.  We have also 

found that on September 11, just 1 day after the Respon-
dent learned of the Union™s September 10 meeting with 
employees, the Respondent discharged or permanently 
laid off three employees because they were leading or-
ganizers for the Union.  And, about 3 weeks laterŠjust 4 
days before the electionŠthe Respondent discharged 
union supporter Grewe, directly following his informing 
Vice President Broccoli that he would vote for the Un-
ion. 
Further, on learning of the employees™ organizational 
activities, Broccoli embarked on a series of threats and 

promises that delivered the unmistakable message to all 

unit employees that the plant would close and they would 
lose their jobs if they selected the Union, but that they 
would reap benefits if they rejected union representation. 
The Respondent™s unlawful
 conduct, carried out pri-
marily by the Respondent™s vice president, either af-
fected or was disseminated to all unit employees.  Thus, 

contemporaneous with the discharges or permanent lay-
offs of four leading union ac
tivists and/or open support-
ers of the Union, the Responde
nt made it crystal clear to 
the remaining employees that their continued employ-

ment depended on their rejection of the Union.  The Re-
spondent™s reaction to its employees™ organizational ac-
tivities was swift and severe.  The effectiveness of the 
Respondent™s unlawful conduct is shown by the dramatic 
and rapid loss of employee support for the Union in the 3 
weeks between September 17, when a majority of the 
unit signed authorization cards for the Union, and Octo-
ber 9, when only one employee voted for the Union in 
the representation election.  There is a strong likelihood 
that the Respondent™s unfair labor practices will have a 
pervasive and lasting deleterious effect on the Respon-
dent™s employees™ exercise of their Section 7 rights.  
Consequently, we find that the Respondent™s conduct 
warrants a bargaining order under category II of the 
Gis-sel standards, as the Respondent™s unfair labor practices 
certainly qualify as ﬁless pervasive practices which none-
theless still have the tendency to undermine majority 
strength and impede
 the election processes,ﬂ 
Gissel Packing, supra at 614.  The discharge of union adherents 
has long been considered by the Board and the courts to 
be a ﬁhallmarkﬂ violation of 
the Act because of its lasting 
effect on election conditions. 
 8 In view of the pleadings, we 
find it unnecessary to pass on whether 
a bargaining order is warranted under category I of the 
Gissel stan-dards. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 44In view of our conclusion that the Respondent had a 
bargaining obligation since September 17, we find that 
the Respondent violated Section 8(a)(5) and (1) of the 
Act by closing its Cortland facility and terminating the 
employment of all unit employees on about December 18 
without prior notice to the Union, and without giving the 
Union an opportunity to barg
ain concerning the effects of this closing on unit employees.  Accordingly, we shall 
order the Respondent, on request, to bargain with the 
Union regarding the effects of the decision to close its 
Cortland facility.  In add
ition, we shall accompany our 
bargaining order with a limited backpay requirement 

related to the closing designed both to make whole the 
employees for losses they may have suffered as a result 
of the failure to bargain about such effects and to recreate 
in some practicable manner a situation in which the par-
ties™ bargaining position is not entirely devoid of eco-
nomic consequences for the Respondent.  We shall do so 
by ordering the Respondent to pay backpay to employees 
in a manner similar to that required in 
Transmarine 
Navigation Corp.
, 170 NLRB 389 (1968).
9  Backpay 
shall be computed 
in accordance with 
F. W. Woolworth 
Co.
, 90 NLRB 289 (1950), with interest as prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
II. THE COMPLIANCE SPECIFICATION
 As mentioned above, our prio
r decision found that the 
Respondent discharged or permanently laid off employ-
ees Cobb, Clark, Grewe, and 
Horner in violation of Sec-
tion 8(a)(3) and (1) of the Act.  We ordered the Respon-
dent to make these discriminatees whole for any loss of 

earnings and other benefits suffered as a result of the 
discrimination against them by paying them backpay 
from the time of their discharges and/or layoff until the 
date the Cortland facility closed.  Pursuant to that back-
pay remedy, the General Counsel issued the instant com-
pliance specification. 
Section 102.56(a) of the Board™s Rules and Regula-
tions provides that the Respondent shall file an answer 
within 21 days from servi
ce of a compliance specifica-
tion.  Section 102.56(c) of the Board™s Rules and Regula-
tions states:  If the respondent fails to file any answer to the specifi-
cation within the time prescribed by this section, the 
Board may, either with or without taking evidence in 
support of the allegations of the specification and with-
                                                          
 9 See also 
Live Oak Skilled Care & Manor
, 300 NLRB 1040 (1990).  
In 
Transmarine, the Board ordered an employer that had unlawfully 
refused to bargain over the effects of its plant closure decision to, inter 
alia, pay unit employees at their nor
mal rate of pay beginning 5 days 
after the Board™s decision until the firs
t of four events: (1) an effects 
bargaining agreement was reached; (2
) a bona fide bargaining impasse 
was reached; (3) the union failed to timely request or commence bar-
gaining; or (4) the union failed to ba
rgain in good faith.  Id.  The Board 
further specified that ﬁin no event 
shall this sum be less than these 
employees would have earned for a 2-
week period at the rate of their 
normal wages when last in the Respondent™s employ.ﬂ  Id. 
out further notice to the respondent, find the specifica-
tion to be true and enter such order as may be appropri-
ate.  According to the uncontroverted allegations of the Mo-
tion for Summary Judgment, the Respondent, despite 
having been advised of the filing requirements, has failed 

to file an answer to the co
mpliance specification.  In the 
absence of good cause for the 
Respondent™s failure to file 
an answer, we deem the al
legations in the compliance 
specification to be admitted as true, and grant the Gen-
eral Counsel™s Motion for Summary Judgment as to the 
specification.  Accordingly, 
we conclude that the net 
backpay due the discriminatees
 is as stated in the com-
pliance specification and we will order payment by the 
Respondent of those amounts to the discriminatees, plus 
interest accrued on the amount
s to the date of payment. 
ORDER The National Labor Relations Board orders that the 
Respondent, Center State Beef
 and Veal Co., Inc., Cort-
land, New York, its officers, agents, successors, and as-
signs, shall 
1. Cease and desist from 
(a) Refusing and failing to recognize and bargain in 
good faith with Teamsters Local 317, affiliated with the 
International Brotherhood of 
Teamsters, as the exclusive 
collective-bargaining represen
tative of the employees in 
the appropriate unit set forth below by refusing to bar-

gain with the Union concerning the effects on the unit 
employees of the Respondent™s closing of its facility in 

Cortland, New York on December 18, 1998, and the ter-
mination of the unit employees. 
 All full-time and regular pa
rt-time butchers, laborers, 
loaders, plant clericals and working foremen employed 
by the Respondent at its East River Crossings Road, 
Cortland, New York facility
, excluding all office cleri-
cal employees, professional employees, sales employ-
ees, guards and supervisors as defined in the Act. 
 (b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain with the Union concerning the 
effects on the unit employees 
of the closing of the Re-
spondent™s facility in Cortland, New York, and the ter-
mination of the unit employees. 
(b) Pay the employees in the unit described above their 
normal wages when in the Respondent™s employ from 5 
days after the date of this decision until the occurrence of 
the earliest of the following conditions: (1) the date the 
Respondent bargains to agreement with the Union on 
those subjects pertaining to th
e effects of the closing of 
its facility in Cortland, New York, and its termination of 
 CENTER STATE BEEF & VEAL CO. 45the unit employees; (2) the date a bona fide impasse in 
bargaining occurs; (3) the failure of the Union to request 
bargaining within 5 business days after receipt of this 
decision, or to commence negotiations within 5 business 
days after receipt of the Respondent™s notice of its desire 
to bargain with the Union;
10 or (4) the subsequent failure 
of the Union to bargain in good faith; but in no event 
shall the sum paid to any of the employees exceed the 
amount he or she would have earned as wages from 
about December 18, 1998, when
 the Respondent closed 
its Cortland, New York facility, to the time he or she 
secured equivalent employment elsewhere, or the date on 
which the Respondent shall have offered to bargain in 
good faith, whichever occurs sooner; provided, however, 
that in no event shall this sum be less than these employ-
ees would have earned for a 2-week period at the rate of 
their normal wages when la
st in the Respondent™s em-
ploy, with interest, as set forth above. 
(c) Make whole Gerald Cobb Jr., Rodney Clark, 
Kenny Grewe, and Jon Horner by paying them the 

amounts following their names below, plus interest ac-
crued to the date of payment, minus tax withholding re-
quired by Federal and state laws.  Interest shall be com-

puted in accordance with 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
 Gerald Cobb Jr.   $  5,396 
Rodney Clark      5,396 
Kenny Grewe      3,080 
Jon Horner      4,544 
TOTAL:                18,416 
 (d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records, including an electronic copy of such re-

cords if stored in electroni
c form, necessary to analyze 
the amount of backpay due under the terms of this Or-

der.
11                                                           
                                                                                             
10 Melody Toyota, 325 NLRB 846 (1998). 
11 In the complaint, the General Counsel seeks an order requiring the 
Respondent to preserve and, on reque
st, provide at the office designated 
by the Board or its agents, copies 
of specified records necessary to 
analyze the amount of backpay due under the terms of the Board™s 
Order, including electronic copies, if
 such records are stored in elec-tronic form. 
We find that electronic copies of the relevant records, where such al-
ready exist, are encompassed within the Board™s traditional remedial 
language.  See generally Fed.R.Civ.
P. 34 (definition of ﬁdocumentﬂ 
includes data compilations).  See also 
Bills v. Kennecott Corp.
, 108 
F.R.D. 459 (D.Utah 1985) (requestin
g party need not accept only data 
that exists in traditional forms, 
but may discover the same information 
when stored in electronic form in a computer); 
National Union Electric 
Corp. v. Matsushita Electric Industrial Co.
, 494 F.Supp. 1257 (E.D.Pa. 
1980) (same).  Moreover, the Respondent has not established that it 
would be prejudiced in any way by a requirement that it produce elec-
tronic copies of these documents.  Accordingly, and to clarify any 
ambiguity with respect to this matter,
 we have provided in the Order for 
(e) Within 14 days after 
service by the Region, dupli-
cate and mail, at its own expense and after being signed 
by the Respondent™s authorized representative, copies of 

the attached notice marked ﬁAppendixﬂ
12 to all current 
employees and former employees employed by the Re-

spondent at any time since September 11, 1998.  
(f) Within 21 days after service by the Region, file 
with the Regional Director 
for Region 3 a sworn certifi-
cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT refuse and fail to recognize and bargain 
in good faith with Teamsters Local 317, affiliated with 
the International Brotherhood 
of Teamsters as the exclu-
sive collective-bargaining representative of the employ-
ees in the appropriate unit set forth below by refusing to 
bargain with the Union concerning the effects on the unit 
employees of our closing of our facility in Cortland, New 
York on December 18, 1998, and the termination of the 
unit employees. 
 All full-time and regular pa
rt-time butchers, laborers, 
loaders, plant clericals and working foremen employed 
by us at our East River Crossings Road, Cortland, New 
York facility, excluding all office clerical employees, 
professional employees, sa
les employees, guards and 
supervisors as defined in the Act. 
 WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union concern-
ing the effects on the unit employees of the closing of 
our facility in Cortland, New York and the termination of 

the unit employees. 
 the production of electronic copies of the specified backpay records if 
they are stored in electronic form. 
With respect to the General Counsel™s proposed requirement that the 
Respondent submit copies of the n
ecessary backpay records at the 
office designated by the Board or its agents, however, we find that this 
proceeding does not satisfactorily pr
esent the question of whether a 
respondent should be ordered to provide
 copies of its records in this 
manner.  We accordingly decline to order the Respondent to do so in 

connection with this case. 12 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 46WE WILL pay limited backpay to the unit employees in 
connection with our failure to bargain with the Union 
concerning the effects of the closing of our Cortland, 
New York facility. 
CENTER STATE BEEF AND VEAL 
CO., I
NC.  